DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This Office Action is in response to a preliminary amendment filed on 9/15/2022. As directed by the preliminary amendment, no claims were canceled, no claims were amended, no claims were added, and claims 12 and 14 were withdrawn. Thus, claims 1-20 are pending for this application, with claims 1-11, 13 and 15-20 are under examination.
  
Election/Restrictions
Claims 12 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2022.
The restriction requirement is made FINAL.
  
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 1, 3-9, 11-13, and 18-20, the phrase “substantially continuous channel” is unclear as to the meaning of the term “substantially” in this context, and therefore the scope of the limitation is unclear.
Claim 9 recites the limitation "each outer surface of the manipulation enclosure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 Regarding claim 17, the phrase “one or more sensors configured to detect an ambient air temperature and a modified air temperature” in lines 1-2 is unclear whether applicant is claiming at least one sensor that is configured to measure both temperatures, or at least one sensor for measuring ambient air temperature and at least one sensor for measuring modified air temperature. For the purpose of examination, the examiner has interpreted the claim as the second case (based on applicant’s disclosure in the originally filed specification, see paragraph [0063]).
The remaining claims are rejected due to dependence on a rejected base claim.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 
Claim(s) 1-6, 10-11, 13, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (US 2,427,721).
Regarding claim 1, Goldstein discloses (Fig. 1-9) an apparatus for manipulating one or more characteristics of air to be inhaled, comprising: 
an outer housing (box 1) including an outer surface (exterior surface of box 1 shown in Fig. 7), a hollow interior (inner chamber shown in Fig. 7), and at least one opening (openings 7) formed in the outer housing and extending between the outer surface and the hollow interior; and 
a manipulation enclosure (stick 21) disposed within the hollow interior of the outer housing, the manipulation enclosure capable of receiving therein an air characteristic manipulation component (holds medicament, which is used to “manipulate” the air by adding medicament to the airflow); and 
wherein a substantially continuous channel is formed between the manipulation enclosure and the outer housing (see channel between the manipulation enclosure 21 and the housing 1 in Fig. 7). 
Regarding claim 2, Goldstein discloses wherein the outer housing includes inner surfaces (interior surface of box 1) and one or more support structures (hook structures adjacent to openings 7 shown in Fig. 4) extending inwardly into the hollow interior from at least one of the inner surfaces.  
 Regarding claim 3, Goldstein discloses a cover (cover 2) detachable from the outer housing, wherein the substantially continuous channel is formed between the manipulation enclosure and the cover (see channel in Fig. 7, indicated by the moving arrows).
Regarding claim 4, Goldstein discloses the cover (2) includes one or more support structures (combination of elements 14,15,20) extending inwardly into the hollow interior of the outer housing from an inner surface of the cover (see Fig. 7), wherein the one or more support structures of the outer housing and the cover abut outer surfaces of the manipulation enclosure (support structures 14,15,20 abut (conventionally defined to mean “next to”) top exterior surface of manipulation enclosure, see Fig. 7) to form the substantially continuous channel around the manipulation enclosure.
Regarding claim 5, Goldstein discloses the substantially continuous channel extends entirely around outer surfaces of the manipulation enclosure (see arrows extending around outer surface of manipulation enclosure in Fig. 7).
Regarding claim 6, Goldstein discloses the substantially continuous channel extends entirely around each side of the manipulation enclosure (see arrows extending around sides of manipulation enclosure in Fig. 7).
Regarding claim 10, Goldstein discloses a front surface of the outer housing includes a recessed groove (groove in top portion of outer housing shown in Fig. 4 that receives cover 2) configured and dimensioned to at least partially received the cover therein (see Fig. 4). 
Regarding claim 11, Goldstein discloses at least one extension (nozzle 11) protruding from one surface of the apparatus (from top surface of cover 2), and at least one hole (12) extending through the apparatus to fluidly connect the at least one extension with the substantially continuous channel (see Fig. 7), the at least one extension configured to be inserted into a nostril of a user (Col. 1 lines 19-24).
Regarding claim 13, Goldstein discloses the outer housing is configured to receive air through the at least one opening and into the substantially continuous channel (opening 7 receives air, see Fig. 7 and Col. 2 lines 6-16), and the air characteristic manipulation component disposed within the manipulation enclosure is configured to modify at least one of a temperature or a humidity of the air prior to inhalation of modified air by a user (modifies humidity by adding liquid agent to air from stick 21, see Col. 3 lines 7-14).
Regarding claim 15, Goldstein discloses the air characteristic manipulation component is a phase change material (stick 21 is a liquid vaporizer that vaporizes a liquid into gas and therefore changes phases, see Col. 3 lines 15-30).
Regarding claim 18, Goldstein discloses (Fig. 1-9) an apparatus for manipulating air to be inhaled, comprising: 
an outer housing (box 1) including an outer surface (exterior surface of box 1 shown in Fig. 7), a hollow interior (inner chamber shown in Fig. 7), and at least one opening (openings 7) formed in the outer housing and extending between the outer surface and the hollow interior; 
a manipulation enclosure (stick 21) disposed within the hollow interior of the outer housing, the manipulation enclosure including an air characteristic manipulation component disposed therein (contains liquid agent that modifies humidity of air by adding liquid agent to air from stick 21, see Col. 3 lines 7-14).; and 
a cover (cover 2) attached to the outer housing, the cover enclosing the manipulation enclosure within the hollow interior of the outer housing (see Fig. 7); 
wherein a substantially continuous channel is formed between the manipulation enclosure and the outer housing, and between the manipulation enclosure and the cover (see channel between outer housing 1, manipulation enclosure 21 and cover 2 in Fig. 7); and 
wherein the outer housing is configured to receive air through the at least one opening and into the substantially continuous channel (opening 7 receives air, see Fig. 7 and Col. 2 lines 6-16), and the air characteristic manipulation component disposed within the manipulation enclosure is configured to modify at least one of a temperature or a humidity of the air prior to inhalation of modified air by a user (modifies humidity by adding liquid agent to air from stick 21, see Col. 3 lines 7-14).
Regarding claim 19, Goldstein discloses the substantially continuous channel extends entirely around each outer surface of the manipulation enclosure (see arrows extending around outer surfaces of manipulation enclosure in Fig. 7).
Regarding claim 20, Goldstein discloses (Fig. 1-9) a method of manipulating air to be inhaled, comprising: 
introducing air into an outer housing (box 1) of an apparatus through at least one opening (opening 7) formed in the outer housing and extending between an outer surface of the outer housing and a hollow interior of the outer housing (see Fig. 7), the apparatus including a manipulation enclosure (stick 21) disposed within the hollow interior of the outer housing, the manipulation enclosure capable of receiving therein an air characteristic manipulation component (liquid, Col. 3 lines 7-14), wherein a substantially continuous channel is formed between the manipulation enclosure and the outer housing (see channel between manipulation enclosure 21 and housing 1 in Fig. 7); 
passing the air around at least a portion of the manipulation enclosure to modify at least one characteristic of the air (see arrows passing over at least portion of manipulation enclosure 21 in Fig. 7); and 
passing modified air out of the apparatus for inhalation by a user (see Fig. 7 and Col. 1 lines 19-24). 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 2,427,721).
Regarding claims 7-8, Goldstein discloses a substantially continuous channel, but does not disclose a width or hydraulic diameter of the substantially continuous channel is less than or equal to about 1.0 mm, or a width or hydraulic diameter of the substantially continuous channel is about 1.0 mm to about 10 mm. However, absent evidence of criticality, dimensioning the hydraulic diameter of the channel to be equal to 1.0mm or between 1.0mm to 10mm would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the purpose of creating enough space for the air to travel through the channel without straining user inhalation, since discovering the optimum value only involves routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Goldstein discloses the width or hydraulic diameter of the substantially continuously channel is substantially uniform around each outer surface of the manipulation enclosure (“each outer surface” (the left and right sides of enclosure 21) is substantially uniform, with respect to each other).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 2,427,721) in view of Morgan (GB 2479586).
Regarding claim 16, Goldstein discloses a manipulation enclosure, but does not disclose the manipulation enclosure includes one or more passages formed therein, each of the one or more passages configured to allow air passage therethrough. 
However, Morgan teaches (Fig. 3) an outer housing (3) and a manipulation enclosure (4) including one or more passages (passage through center of enclosure 4 shown in Fig. 3) formed therein, each of the one or more passages configured to allow air passage therethrough (see Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manipulation enclosure of Goldstein to include one or more passages formed therein, each of the one or more passages configured to allow air passage therethrough, as taught by Morgan, for the purpose of providing an additional airpath for air to travel from inlet to inhalation by user.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 2,427,721) in view of Martin (US 2020/0288780).
Regarding claim 17, as best understood, Goldstein disclose an apparatus, but does not disclose a feedback loop including one or more sensors configured to detect an ambient air temperature and a modified air temperature, and including a processing device configured to control manipulation of one or more characteristics of ambient air based on input from the one or more sensors of the ambient air temperature and the modified air temperature. 
However, Martin teaches (Fig. 10) an apparatus comprising a feedback loop including one or more sensors configured to detect an ambient air temperature (“second temperature sensor”, paragraph [0074]) and a modified air temperature (“temperature sensor”, paragraph [0071]), and including a processing device (“control circuit”, paragraphs [0071] and [0074]) configured to control manipulation of one or more characteristics of ambient air based on input from the one or more sensors of the ambient air temperature and the modified air temperature (adjusts amount of heat supplied to electrical heater of vaporizer based on info from first and second temperature sensors, paragraphs [0071] and [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Goldstein to include a feedback loop including one or more sensors configured to detect an ambient air temperature and a modified air temperature, and including a processing device configured to control manipulation of one or more characteristics of ambient air based on input from the one or more sensors of the ambient air temperature and the modified air temperature, as taught by Martin, for the purpose of providing optimal vaporization of the medicament (paragraph [0074] Martin).
 
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holley (US 2014/0305431) discloses an air manipulation device that adjusts temperature of inhaled air.
Macy (US 2010/0108071) discloses an air manipulation device that adjusts inhaled air through filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785